Case 6:09-cr-00106-ACC-GJK Document 71 Filed 12/02/20 Page 1 of 2 PageID 189




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                     CASE NO: 6:09-cr-106-Orl-22GJK

EUGENE JOSEPH ZAJAC


                                   ORDER AND NOTICE
                                OF SHOW CAUSE HEARING

       This cause comes before the Court on a Report and Recommendation (Doc. No. 67),

entered by the Magistrate Judge after conducting a Final Probation Revocation Hearing pursuant

to Local Rule 6.01(c)(16) on November 10, 2020.

       After an independent de novo review of the record in this matter, and noting that no

objections were filed, the Court agrees entirely with the findings of fact and conclusions of law

in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.      The Report and Recommendation entered November 10, 2020 (Doc. No. 67), is

ADOPTED and CONFIRMED and made a part of this Order.

       2.      Defendant shall appear via ZOOM before this court on TUESDAY, December 8,

2020, at 9:00 A.M., at the George C. Young U.S. Courthouse & Federal Building, 401 W.

Central Boulevard, Sixth Floor, Courtroom 6A, Orlando, Florida, 32801, and shall show cause

why supervised release should not be revoked.

       DONE and ORDERED in Chambers, Orlando, Florida on December 1, 2020.
Case 6:09-cr-00106-ACC-GJK Document 71 Filed 12/02/20 Page 2 of 2 PageID 190




Copies furnished to:

Counsel of Record
United States Probation Office




                                     2
